Citation Nr: 1825486	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by leg spasms.

2.  Entitlement to service connection for a disability manifested by leg spasms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to January 1996.   

These matters come before the Board of Veterans' Appeals (Board) on appeal a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for leg spasms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1996 rating decision denied entitlement to service connection for leg spasms based on a lack of diagnosis of record.   

2.  The additional evidence, including records showing a diagnosis of restless leg syndrome, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability manifested by leg spasms.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision, which denied the Veteran's claim of entitlement to service connection for leg spasms, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The additional evidence received since the August 1996 rating decision is new and material, and the claim of entitlement to service connection for a disability manifested by leg spasms, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a disability manifested by leg spasms is reopened.


REMAND

The Veteran contends that his current leg spasms are related to service.  The evidence of record shows that in February 1995, the Veteran was referred to physical therapy after complaining of bilateral lower leg spasms for six months, which the Veteran reported occurred mainly when getting into bed at night.  The location of the spasms was noted as below the bilateral knees.  A July 1995 service treatment record also notes the Veteran's complaint of leg convulsions occurring approximately five times per week.  

Since service, the Veteran has presented for treatment with complaints of leg spasms at night and was assessed with restless leg syndrome by Dr. K. M. in July 2013.  

A VA examination was conducted in 2013 that found the Veteran's condition unrelated to service.  However, the opinion is inadequate for several reasons.  First, the opinion provided only scant rationale.  Second, the examiner pointed to the lack of leg spasms in 1991 and that current complaints of leg spasms are in the thigh.  However, the examiner did not adequately address the Veteran's in-service complaints of leg spasms in 1995.  Also, post-service treatment records, including in September 2104, identify pain in the bilateral calves, which is congruent with that noted in service.  Because the prior VA examination lacked adequate rationale and relied on an incorrect factual premise, a new opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a qualified clinician regarding the nature and etiology of the Veteran's claimed bilateral leg condition.  The clinician should review the claims file.  If the reviewing clinician determines that an examination of the Veteran is required to answer the below questions, such should be accomplished.  The reviewing clinician should identify each disability manifested by leg spasms during the appeal period, including restless leg syndrome.  For each disability manifested by leg spasms that is identified, the reviewing clinician should answer the following question:

Is it at least as likely as not (50 percent greater probability) that the disability had its onset in service or is otherwise related to service?

In answering this question, the examiner should consider the Veteran's complaints of leg spasms and convulsions noted in the service treatment records.  Particular attention should also be paid to the February 1995 referral for bilateral lower leg spasms in service, July 2013 treatment visit with Dr. K. M., and the Veteran's September 2014 treatment visit where he complained of spasmodic pain in the bilateral calves.   

A complete rationale for all opinions should be set forth.  The reviewing clinician is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

2.  Then, readjudicate the appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


